DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2017/0249489.
	In regard to claim 1, Lee et al., US 2017/0249489, discloses a crowd control system comprising: 
	a radio wave device (see para 133); 
	a control device (see figure 1, element 100 and para 64); 
	a plurality of user terminals (see figure 1, elements 200_1 – 200_n and para 65 or figure 11, elements 400_1 and 400_2); and 
	a plurality of receivers (see figure 3, element 210 or figure 12, element 415), wherein each of the plurality of receivers electrically connected to each of the plurality of user terminals (see para 84-85 and 152-153), and the plurality of receivers configured to: 
	receive, from each of the plurality of user terminals, information related to a seat corresponding to a ticket of the concert hall or stadium, and receive a wireless signal propagated from the radio wave device, each of the plurality of the receivers configured to transmit the signal to the corresponding user terminal to control the user terminal (see figure 5, steps S510; para 100-103),
	wherein the wireless signal includes control information generated by the control device to control the plurality of receivers positioned in each seat corresponding to the ticket (see figure 5, step S530; para 104), 
	wherein the control information includes information for controlling the plurality of receivers for each group (see para 104), 
	wherein each of the plurality of receivers includes an LED module and configured to simultaneously receive the control information including a plurality of commands to selectively perform a command suitable for a seat corresponding to each of the connected plurality of user terminals, based on the information related to the seat (see figure 7, and para 110-111), and 
	wherein the plurality of receivers, based on the command, are configured to control the LED module of each of the plurality of receivers and the plurality of user terminals respectively connected to the plurality of receivers simultaneously or differently as a group (see figure 7, and para 110-111).
	In regard to claim 2, Lee et al., US 2017/0249489, discloses the crowd control system of claim 1, wherein the plurality of receiver is configured to: receive a ready signal generated by the control device (emission control signal), and cause the plurality of user terminals to download information necessary to perform a command corresponding to the control information in advance (see para 60 and 103).
	In regard to claim 4, Lee et al., US 2017/0249489, discloses the crowd control system of claim 1, wherein each of the plurality of receivers Includes an antenna (see figure 12, element 415), and each of the plurality of receivers are configured to receive the control information propagated by the radio wave device by using the antenna (see para 153).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0249489 in view of  Oshima et al., US 2017/0104533.
	In regard to claim 3, Lee et al., US 2017/0249489, discloses crowd control system of claim 1.  The Lee reference does not specifically disclose wherein the control information includes an advertisement reproduction command, and the plurality of receivers are configured to reproduce the same advertisement at the same time according to the advertisement reproduction command.
	Oshima et al., US 2017/0104533, discloses an information communication system with transmitters 8012 and receivers 8011 with displays that receive commands to display received information such as advertisements (see para 912, 1972, and 2296).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the receiver of  Lee et al., US 2017/0249489 in view of  Oshima et al., US 2017/0104533, to have a display wherein the control information includes an advertisement reproduction command, and the plurality of receivers are configured to reproduce the same advertisement at the same time according to the advertisement reproduction command, in order to quickly and easily display information to the user.
	In regard to claim 5, Lee et al., US 2017/0249489, discloses a crowd control system comprising: 
	a radio wave device (see para 133);
	a control device (see figure 1, element 100 and para 64);
	a plurality of user terminals (see figure 1, elements 200_1 – 200_n and para 65 or figure 11, elements 400_1 and 400_2); and 
	a plurality of receivers (see figure 3, element 210 or figure 12, element 415), wherein each of the plurality of receivers electrically connected to each of the plurality of user terminals (see para 84-85 and 152-153), and the plurality of receivers configured to: 
	receive, from each of the user terminal, information related to a seat corresponding to a ticket of the concert hall or stadium, and receive a wireless signal propagated from the radio wave device, each of the plurality of the receivers configured to transmit the signal to the corresponding user terminal to control the user terminal (see figure 5, steps S510; para 100-103), 
	wherein the wireless signal includes control information generated by the control device to control the plurality of receivers positioned in each seat corresponding to the ticket (see figure 5, step S530; para 104), 
	wherein the plurality of receivers are configured to simultaneously receive the control information including a plurality of commands to selectively perform a command suitable for a seat corresponding to each of the connected plurality of second receivers, based on the information related to the seat (see figure 7, and para 110-111). 
	The Lee reference does not specifically disclose wherein the plurality of receivers are configured to, depending on a second command included in the control information, simultaneously display the same advertisement on screens of the plurality of user terminals, or to display a partial screen of a specific advertisement on each screen of the plurality of user terminals depending on a third command included in the control information.
	Oshima et al., US 2017/0104533, discloses an information communication system with transmitters 8012 and receivers 8011 with displays that receive commands to display received information such as advertisements (see para 912, 1972, and 2296).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the receiver of  Lee et al., US 2017/0249489 in view of  Oshima et al., US 2017/0104533, to have a display wherein the plurality of receivers are configured to, depending on a second command included in the control information, simultaneously display the same advertisement on screens of the plurality of user terminals, or to display a partial screen of a specific advertisement on each screen of the plurality of user terminals depending on a third command included in the control information, in order to quickly and easily display information to the user.
	In regard to claim 6, Lee et al., US 2017/0249489 in view of  Oshima et al., US 2017/0104533, discloses a crowd control system of claim 5.  The Lee reference discloses wherein the control information includes information for controlling the plurality of receivers (100) for each group (see para 104), wherein each of the plurality of receivers include an LED module, wherein the control device is configured to control the LED module of each of the plurality of receivers and the plurality of user terminals respectively connected to the plurality of receivers as a group simultaneously or differently depending on a fourth command included in the control information (see figure 7, and para 110-111).
	In regard to claim 7, Lee et al., US 2017/0249489 in view of  Oshima et al., US 2017/0104533, discloses a crowd control system of claim 5.  The Lee reference discloses wherein the plurality of receivers are configured to receive a ready signal (emission control signal) generated by the control device, and to cause the plurality of user terminals to download information necessary to perform a command corresponding to the control information in advance (see para 60 and 103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0192226, discloses an information communication system between a control device and remote devices.  US 2001/0024552, discloses an information communication system the delivers advertisements to remote terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs